Exhibit 10.10

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), including the attached Exhibit A, is
entered into between Cargo Holdings International, Inc., a Florida corporation
(“Employer”), and Peter Fox, an individual currently residing in the State of
Florida (“Employee”), on November 1, 2007.

WITNESSETH:

WHEREAS, concurrently with the execution and delivery of this Agreement, ABX
Holdings, Inc., a Delaware corporation (“ABX”), CHI Acquisition Corp., a Florida
corporation (“CAC”), Employer and the other parties named therein are entering
into an Stock Purchase Agreement (the “Purchase Agreement”), pursuant to which
CAC will acquire all or substantially all of the outstanding common stock of
Employer.

WHEREAS, as a condition to their willingness to enter into the Purchase
Agreement, ABX and Employer have required that Employee, and in order to induce
ABX and Employer to enter into the Purchase Agreement Employee has agreed to,
enter into this Agreement upon the terms and subject to the conditions set forth
herein.

WHEREAS, effective as of the Closing Date, Employer desires to employ Employee
pursuant to the terms and conditions and for the consideration set forth in this
Agreement, and, effective as of the Closing Date, Employee desires to enter into
such employment relationship pursuant to such terms and conditions and for such
consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:

ARTICLE 1.

DEFINITIONS

1.1 When used in this Agreement, the following terms shall have the following
meanings:

ABX: as defined in the recitals to this Agreement.

Action: means any civil, criminal, administrative, arbitration or mediation
claim, demand, complaint, protest, charge, proceeding, suit, action, hearing or
investigation (and appeals therefrom) before any Governmental Authority or any
arbitrator or mediator.

Affiliate: with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

Agreement: as defined in the preamble to this Agreement.

Applicable Law: means, with respect to any Person, any domestic or foreign,
federal, state or local statute, law, ordinance, rule, regulation or Order of
any Governmental Authority applicable to such Person or any of its Affiliates or
any of their respective properties, assets, officers, directors or employees (in
connection with such officer’s, director’s or employee’s activities on behalf of
such Person or any of its Affiliates).

CAC: as defined in the recitals to this Agreement.



--------------------------------------------------------------------------------

Code: means the Internal Revenue Code of 1986, as amended.

Closing Date: has the meaning ascribed thereto in the Purchase Agreement

Employee: as defined in the preamble to this Agreement.

Employer: as defined in the preamble to this Agreement.

Governmental Authority: means any federal, state, local or foreign governmental
authority, quasi governmental authority, court, regulatory or administrative
organization or agency, commission and tribunal or a department, branch or
division of any of the foregoing.

Order: means any order, writ, injunction, directive, judgment, determination,
decree, ruling, assessment or award of any Governmental Authority or arbitrator.

Person: any natural person, partnership, limited liability company, joint
venture, association, corporation, trust, unincorporated society or association
or other legal entity or Governmental Authority.

Purchase Agreement: as defined in the recitals to this Agreement.

Term: as defined in Section 2.1.

ARTICLE 2.

EMPLOYMENT AND DUTIES

2.1 Subject to the terms and conditions of this Agreement, Employer agrees to
employ Employee, and Employee agrees to be employed by Employer, from the
Closing Date and continuing until the end of the period described as the “Term”
in Exhibit A (the “Term”). Upon expiration of the initial Term, the Term
automatically shall be extended for successive one-year periods (the end of
which thereafter shall be the “Term”), provided that neither party has delivered
notice of non-extension to the other; provided further that any notice of
non-extension shall be delivered no later than 90 days prior to the expiration
of the then-applicable Term.

2.2 Employee initially shall be employed in the position set forth on Exhibit A.
Employer may subsequently assign Employee to a different position or modify
Employee’s duties and responsibilities. Moreover, Employer may assign this
Agreement and Employee’s employment to any Affiliate of Employer, provided that
no such assignment shall relieve Employer from its responsibilities hereunder.
Employee agrees to serve in the assigned position and to perform diligently and
to the best of Employee’s abilities the duties and services appertaining to such
position as determined by Employer, as well as such additional or different
duties and services appropriate to such position which Employee from time to
time may be reasonably directed to perform by Employer. Employee shall at all
times comply with and be subject to such policies and procedures that are
applicable to Employee as Employer and/or ABX may establish from time to time.
In the performance of Employee’s duties and obligations under this Agreement,
Employee shall comply with all Applicable Laws.

2.3 Employee shall, during the period of Employee’s employment by Employer,
devote Employee’s full business time, energy, and best efforts to the business
and affairs of Employer. Employee may not engage, directly or indirectly, in any
other business, investment, or activity that interferes with Employee’s
performance of Employee’s duties hereunder, is contrary to the interests of
Employer or any of its Affiliates, or requires any significant portion of
Employee’s business time.

 

2



--------------------------------------------------------------------------------

2.4 Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Employer and to do no act which would injure Employer’s business, its
interests or its reputation.

ARTICLE 3.

COMPENSATION AND BENEFITS

3.1 Employee’s base salary during the Term shall be not less than the amount set
forth under the heading “Monthly Base Salary” on Exhibit A, which shall be paid
in equal or nearly equal installments in accordance with Employer’s standard
payroll practice and not less frequently than monthly. Employee’s base salary
shall be reviewed not less often than annually and shall be subject to such
upward adjustments, but not reductions, as Employer may deem appropriate in its
discretion; provided, however, that Employee’s base salary may be reduced to the
extent that comparable reductions are made to the salary of other senior
corporate officers of Employer and ABX. Employee shall be entitled to
participate in incentive compensation programs comparable to the Executive
Incentive Compensation Plan and 2005 Long-Term Incentive Compensation Plan,
attached hereto as Exhibit B and Exhibit C, respectively, on a basis comparable
to ABX’s senior corporate officers.

3.2 While employed by Employer (both during the Term and thereafter), Employee
shall be entitled to participate, on the same basis generally as ABX’s and
Employer’s senior corporate officers, in all general employee benefit plans and
programs, including improvements or modifications of the same, which on the
Closing Date or thereafter are made available by ABX and Employer to their
senior corporate officers. Such benefit plans and programs may include, without
limitation, medical, health, and dental care, life insurance, disability
protection, and vacation plans. In addition, Employee shall be entitled to
participate, on the same basis generally as ABX’s senior corporate officers in
any bonus plan of ABX. Notwithstanding the foregoing, Employee shall have no
right to participate in any 401(k) or pension plan of ABX, but shall remain a
participant in any 401(k) or pension plan of Employer following the Closing Date
and, in the event that Employer does not maintain a 401(k) or pension plan in
which Employee can participate, Employer or ABX shall establish an alternative
plan in which Employee may participate providing substantially comparable
benefits. Nothing in this Agreement is to be construed or interpreted to provide
greater rights, participation, coverage, or benefits under such benefit plans or
programs than provided to similarly situated employees pursuant to the terms and
conditions of such benefit plans and programs.

3.3 Employer shall not by reason of this Article 3 be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any employee
benefit plan or program, so long as such actions are similarly applicable to
covered employees generally.

3.4 Employer may withhold from any compensation, benefits or amounts payable
under this Agreement all federal, state, city, or other taxes as may be required
to be withheld pursuant to Applicable Law.

ARTICLE 4.

TERMINATION PRIOR TO EXPIRATION OF TERM AND

EFFECTS OF SUCH TERMINATION

4.1 Notwithstanding any other provision of this Agreement to the contrary,
Employer shall have the right to terminate Employee’s employment under this
Agreement at any time prior to the expiration of the Term for any of the
following reasons:

(i) For “cause” upon the good faith determination by the Employer that “cause”
exists for the termination of the employment relationship. As used in this
Section 4.1(i), the term “cause” shall mean (a) Employee’s (1) indictment for
fraud or a felony; (2) guilty plea to, plea of nolo contendere to, or conviction
of, a felony, or (3) guilty plea to, plea of nolo contendere to,

 

3



--------------------------------------------------------------------------------

or conviction of, any other crime involving moral turpitude or financial
impropriety or that would otherwise materially interfere with Employee’s ability
to perform Employee’s duties or be injurious to the business or reputation of
the Employer or any of its Affiliates; (b) any material breach of, or failure of
Employee to perform in any material respect, Employee’s obligations under this
Agreement (other than pursuant to, or as a result of, a condition described in
Section 4.1(iii) or (iv)) that, if amenable to cure, is not cured within ten
(10) days following notice given by the Employer to Employee of such breach or
failure; or (c) any willful breach by Employee of Employee’s fiduciary duties to
the Employer or willful misconduct relating to the Employer’s business, in each
case that is injurious to the Employer or its Affiliates or their respective
reputations.

(ii) for any other reason whatsoever, without cause, in the sole discretion of
Employer;

(iii) upon Employee’s death; or

(iv) upon Employee’s long-term disability. For purposes of this Agreement,
“long-term disability” shall have the same meaning as the term “long-term
disability” or “permanent disability” or similar term in Employee’s long-term or
permanent disability policy provided by Employer or an Affiliate of the Employer
and covering Employee; provided that if there is no such policy in effect
covering Employee, “long-term disability” shall mean that Employee has become
incapacitated by accident, sickness, or other circumstance which renders him
mentally or physically incapable of performing the duties and services required
of Employee for a period of sixty (60) consecutive days.

The termination of Employee’s employment by Employer prior to the expiration of
the Term shall constitute a “Termination for Cause” if made pursuant to
Section 4.1(i); the effect of such termination is specified in Section 4.4. The
termination of Employee’s employment by Employer prior to the expiration of the
Term shall constitute an “Involuntary Termination” if made pursuant to
Section 4.1(ii); the effect of such termination is specified in Section 4.5. The
effect of the employment relationship being terminated pursuant to Section 4.l
(iii) as a result of Employee’s death is specified in Section 4.6. The effect of
the employment relationship being terminated pursuant to Section 4.1(iv) as a
result of the Employee’s long-term disability is specified in Section 4.7.

4.2 Notwithstanding any other provisions of this Agreement, Employee shall have
the right to terminate the employment relationship under this Agreement at any
time prior to the expiration of the Term of employment for any of the following
reasons:

(i) any material breach or by the failure of Employer to perform in any material
respect Employer’s obligations under this Agreement; provided that Employee
provides Employer with written notice of the breach within ninety days of its
occurrence, and such breach, if amenable to cure, is not cured within thirty
(30) days following notice given by the Employee to Employer of such breach or
failure;

(ii) the assignment to Employee of any duties inconsistent with his position;

(iii) a material reduction in Employee’s base salary or incentive compensation
opportunity; provided however, that a reduction in base salary or incentive
compensation opportunity shall not be material to the extent that other
similarly situated corporate officers of Employer and ABX experience comparable
reductions in base salary or incentive compensation opportunity;

(iv) any requirement that Employee be based at any office or location that is
more than 50 miles from Employee’s current place of employment in Orlando,
Florida;

(v) Employer’s failure to obtain the agreement from any successor to Employer to
assume and agree to perform Employer’s obligations under this Agreement, except
under circumstances in which such assumption occurs by operation of law; or

 

4



--------------------------------------------------------------------------------

(vi) for any other reason whatsoever, in the sole discretion of Employee.

The termination of Employee’s employment by Employee prior to the expiration of
the Term shall constitute an “Involuntary Termination” if made pursuant to
Sections 4.2(i) through 4.2(iv); the effect of such termination is specified in
Section 4.5. The termination of Employee’s employment by Employee prior to the
expiration of the Term shall constitute a “Voluntary Termination” if made
pursuant to Section 4.2(v); the effect of such termination is specified in
Section 4.3.

4.3 Upon a “Voluntary Termination” of the employment relationship by Employee
prior to expiration of the Term, all future compensation to which Employee is
entitled and all future benefits for which Employee is eligible shall cease and
terminate as of the date of termination; provided that this Section 4.3 shall
not constitute a waiver by Employee of any statutory right or rights Employee
may have to continue to receive benefits after termination of employment.
Employee shall be entitled to pro rata salary through the date of such
termination plus any other payments generally available to other departing
employees of Employer (such as unused personal vacation, personal days and other
similar items and vested incentive compensation to which Employee is entitled to
receive pursuant to a written incentive compensation plan of Employer or ABX,
but Employee shall not be entitled to any individual bonuses or individual
incentive compensation not yet paid or vested at the date of such termination.
Payments of unpaid base salary shall be paid pursuant to Employer’s normal
payroll schedule, as set forth in Section 3.1. Any other payments pursuant to
this Section 4.3 shall be made at the same time as payments of unpaid base
salary, if possible, but in no event later than March 15 of the calendar year
following the Employee’s termination.

4.4 If Employee’s employment hereunder shall be terminated by Employer prior to
expiration of the Term pursuant to a Termination for Cause, all future
compensation to which Employee is entitled and all future benefits for which
Employee is eligible shall cease and terminate as of the date of termination;
provided that this Section 4.4 shall not constitute a waiver by Employee of any
statutory right or rights Employee may have to continue to receive benefits
after termination of employment. Employee shall be entitled to pro rata salary
through the date of such termination plus any other payments generally available
to other departing employees of Employer (such as unused personal vacation,
personal days and other similar items and vested incentive compensation to which
Employee is entitled pursuant to a written incentive compensation plan of
Employer or ABX, but Employee shall not be entitled to any individual bonuses or
individual incentive compensation not yet paid or vested at the date of such
termination. Payments of unpaid base salary shall be paid pursuant to Employer’s
normal payroll schedule, as set forth in Section 3.1. Any other payments
pursuant to this Section 4.4 shall be made at the same time as payments of
unpaid base salary, if possible, but in no event later than March 15 of the
calendar year following the Employee’s termination.

4.5 Upon an Involuntary Termination of the employment relationship by either
Employer or Employee prior to expiration of the Term, Employee shall be
entitled, in consideration of Employee’s continuing obligations hereunder after
such termination (including, without limitation, Employee’s non-competition
obligations), to receive the compensation specified in Section 3.l (including
cash-based incentive compensation at the “target” level) as if Employee’s
employment (which shall cease as of the date of such Involuntary Termination)
had continued for the greater of (a) one year, or (b) the full Term of this
Agreement. In addition, during such period Employee shall be entitled to
continue his participation in insurance, health and other welfare plans on the
same terms as such benefits are made available by Employer or ABX to their
senior corporate officers to the extent that such participation is permitted
under the terms of such plans. All unvested equity-based incentive compensation
awarded pursuant to a written plan of Employer or ABX that vests over a period
of time shall vest in accordance with the terms of such plan. All unvested
equity-based compensation awarded pursuant to a written plan of Employer or ABX
that vests upon the attainment of performance goals shall vest in accordance
with the terms of such plan. Notwithstanding the foregoing, Employee shall not
be entitled to any further awards under any equity-based incentive compensative
programs following any Involuntary Termination. Employee’s rights under this
Section 4.5 are Employee’s sole and exclusive rights against Employer or its
Affiliates, and Employer’s sole and exclusive liability to Employee under this
Agreement for any Involuntary Termination of the employment relationship.
Employee covenants not to sue or lodge any Action against Employer for any sums
for Involuntary Termination other than those sums specified in this Section 4.5.
All payments made pursuant to this Section 4.5 shall be made pursuant to
Employer’s normal payroll schedule.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, to the extent that, on the date of termination,
Employee is a “specified employee” of ABX (or its successor), determined through
the application of ABX’s specified employee identification procedures, the sum
of all compensation specified in Section 3.1 which is paid pursuant to this
Section 4.5 during the first six months following the date of Employee’s
Involuntary Termination shall not exceed the lesser of: (1) twice the Employee’s
base salary as in effect in the year preceding the year in which the Employee
has an Involuntary Termination; or (2) twice the limit set forth in
Section 401(a)(17) of Code, as in effect on the date of the Employee’s
Involuntary Termination. Any amount that cannot be paid pursuant to the
application of the preceding sentence shall be paid on the first day following
the end of such six-month period. The amount that is paid on the first day of
the seventh month following the date of termination shall include the cumulative
amount of all payments that could not be made during such six month period.

4.6 Upon termination of the employment relationship as a result of Employee’s
death, the estate of Employee shall be entitled to Employee’s pro rata salary
through the date of such termination plus any other payments generally available
to other departing employees of Employer (such as unused personal vacation,
personal days and other similar items), but the estate of the Employee shall not
be entitled to any individual bonuses or individual incentive compensation not
yet paid to Employee at the date of such termination. Payments of unpaid base
salary shall be paid pursuant to Employer’s normal payroll schedule, as set
forth in Section 3.1. Any other payments pursuant to this Section 4.6 shall be
made at the same time as payments of unpaid base salary, if possible, but in no
event later than March 15 of the calendar year following the Employee’s
termination.

4.7 Upon termination of the employment relationship as a result of Employee’s
long-term disability, Employee shall be entitled to his or her pro rata salary
through the date of such termination plus any other payments generally available
to other departing employees of Employer (e.g., unused vacation, personal days,
etc.), but Employee shall not be entitled to any individual bonuses or
individual incentive compensation not yet paid to Employee at the date of such
termination. Payments of unpaid base salary shall be paid pursuant to Employer’s
normal payroll schedule, as set forth in Section 3.1. Any other payments
pursuant to this Section 4.7 shall be made at the same time as payments of
unpaid base salary, if possible, but in no event later than March 15 of the
calendar year following the Employee’s termination.

4.8 In all cases, the compensation and benefits payable to Employee under this
Agreement upon termination of the employment relationship shall be reduced by
any amounts to which Employee may otherwise be entitled under any and all
severance plans and policies of Employer or its Affiliates; provided that
compensation for any accrued but unused vacation shall not constitute a
severance plan or policy of Employer under this Agreement.

4.9 Termination of the employment relationship does not terminate those
obligations imposed by this Agreement that are continuing obligations,
including, without limitation, Employee’s obligations under Articles 6 and 7.

4.10 Notwithstanding anything in this Agreement to the contrary, solely for
purposes of determining Employee’s right to receive any payments pursuant to
Article 4 of this Agreement, any reference to a “termination” or any form
thereof) shall mean a termination that also constitutes a “separation from
service” within the meaning of Section 409A of the Code and Treasury Regulation
§ 1.409A-1(h).

 

6



--------------------------------------------------------------------------------

ARTICLE 5.

CONTINUATION OF EMPLOYMENT BEYOND TERM;

TERMINATION AND EFFECTS OF TERMINATION

5.1 Should Employee remain employed by Employer beyond the expiration of the
Term, such employment shall convert to an at-will relationship terminable at any
time by either Employer or Employee for any reason whatsoever, with or without
cause. Upon such termination of the employment relationship by either Employer
or Employee for any reason whatsoever, all future compensation to which Employee
is entitled and all future benefits for which Employee is eligible shall cease
and terminate. Employee shall be entitled to pro rata salary through the date of
such termination, but Employee shall not be entitled to any individual bonuses
or individual incentive compensation not yet vested or paid at the date of such
termination.

Payments of unpaid base salary shall be paid pursuant to Employer’s normal
payroll schedule, as set forth in Section 3.1 and payments of individual bonuses
or incentive compensation shall be made pursuant to the terms of such plans, and
if no such plan exists, not later than March 15 of the calendar year following
Employee’s termination.

ARTICLE 6

OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS

6.1 All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Employee, individually or in conjunction with others, during Employee’s
employment by Employer (whether during business hours or otherwise and whether
on Employer’s premises or otherwise) and that relate to Employer’s business,
products or services (including, without limitation, all such information
relating to corporate opportunities, research, financial and sales data, pricing
and trading terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within the customer’s organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names, and marks), but excluding information that is publicly available or
otherwise generally known within Employer’s industry (except to the extent that
the information is publicly available or otherwise generally known due to
Employee’s breach of Section 6.2), are and shall be the sole and exclusive
property of Employer. Moreover, all drawings, memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, and inventions are and
shall be the sole and exclusive property of Employer.

6.2 Employee acknowledges that the business of Employer and its Affiliates is
highly competitive and that their strategies, methods, books, records, and
documents, their technical information concerning their products, equipment,
services, and processes, procurement procedures and pricing techniques, the
names of and other information (such as credit and financial data) concerning
their customers and business affiliates, but excluding information that is
publicly available or otherwise generally known within Employer’s industry
(except to the extent that such information is publicly available or otherwise
generally known due to Employee’s breach of this provision), all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Employer or its Affiliates use in their business to
obtain a competitive advantage over their competitors. Employee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Employer or its Affiliates in maintaining their competitive position. Employee
hereby agrees that Employee will not, at any time during or after his or her
employment by Employer, make any unauthorized disclosure of any confidential
business information or trade secrets of Employer or its Affiliates, or make any
use thereof, except in the carrying out of his or her employment
responsibilities hereunder. As a result of Employee’s employment by Employer,
Employee may also from time to time have access to, or knowledge of,
confidential business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Employer and
its Affiliates. Employee also agrees to preserve and protect the confidentiality
of such third party confidential information and trade secrets to the same
extent, and on the same basis, as Employer’s confidential business information
and trade secrets. Employee acknowledges that money damages would not be
sufficient remedy for any breach of this Article 6 by Employee, and Employer
shall be entitled to enforce the provisions of this Article 6 through specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the

 

7



--------------------------------------------------------------------------------

exclusive remedies for a breach of this Article 6 but shall be in addition to
all remedies available at law or in equity to Employer, including the recovery
of damages from Employee and his or her agents involved in such breach.

6.3 All written materials, records, and other documents made by, or coming into
the possession of, Employee during the period of Employee’s employment by
Employer which contain or disclose confidential business information or trade
secrets of Employer or its affiliates shall be and remain the property of
Employer or its Affiliates, as the case may be. Upon termination of Employee’s
employment by Employer, for any reason, Employee promptly shall deliver the
same, and all copies thereof, to Employer.

6.4 If, during Employee’s employment by Employer, Employee creates any original
work of authorship fixed in any tangible medium of expression which is the
subject matter of copyright (such as videotapes, written presentations on
acquisitions, computer programs, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to Employer’s business,
products, or services, whether such work is created solely by Employee or
jointly with others (whether during business hours or otherwise and whether on
Employer’s premises or otherwise), Employee shall disclose such work to
Employer. Employer shall be deemed the author of such work if the work is
prepared by Employee in the scope of his or her employment; or, if the work is
not prepared by Employee within the scope of his or her employment but is
specially ordered by Employer as a contribution to a collective work, as a part
of an audiovisual work, as a translation, as a supplementary work, as a
compilation, or as an instructional text, then the work shall be considered to
be work made for hire and Employer shall be the author of the work. If such work
is neither prepared by the Employee within the scope of his or her employment
nor a work specially ordered and then not deemed to be a work made for hire,
then Employee hereby agrees to assign, and by these presents does assign, to
Employer all of Employee’s worldwide right, title, and interest in and to such
work and all rights of copyright therein.

6.5 Both during the period of Employee’s employment by Employer and thereafter,
Employee shall assist Employer and its nominee, at any time, in the protection
of Employer’s worldwide right, title, and interest in and to information, ideas,
concepts, improvements, discoveries, and inventions, and its copyrighted works,
including without limitation, the execution of all formal assignment documents
requested by Employer or its nominee and the execution of all lawful oaths and
applications for applications for patents and registration of copyright in the
United States and foreign countries.

ARTICLE 7.

NON-COMPETITION OBLIGATIONS

7.l As part of the consideration for the compensation and benefits to be paid to
Employee hereunder, in keeping with Employee’s duties as a fiduciary and in
order to protect Employer’s interests in the confidential information of
Employer and the business relationships developed by Employee with the clients
and potential clients of Employer, and as an additional incentive for Employer
to enter into this Agreement and ABX and Acquisition to enter into the Purchase
Agreement, Employer and Employee agree to the non-competition provisions of this
Article 7. Other than in connection with the performance of the Employee’s
duties and obligations under this Agreement, Employee agrees that, while
Employee is employed by Employer or any Affiliate of Employer and for a period
of two years after Employee is no longer employed by either Employer or any
Affiliate of Employer (the “Restricted Period”):

(i) Employee will not, directly or indirectly, engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing or control of, be employed by, consult for or with, be
associated or in any manner connected with, or render services or advice or
other aid or assistance to, or guarantee any obligation of, any Person engaged
in or planning to become engaged (A) primarily in the air cargo business or
(B) in any other air cargo or air passenger operation for or on behalf of, in
either case, the United States military or United States Department of Defense
that, in either (A) or (B),

 

8



--------------------------------------------------------------------------------

directly or indirectly, competes with the business of the Employer or any of its
Affiliates anywhere within the United States or any other country in the world
in which Employer or any of its Affiliates conducts business operations
(including by having any air cargo flights to or from any such countries),
except as the owner of 1% or less of the outstanding equity of a publicly traded
company or fund; and

(ii) Employee will not, directly or indirectly, (A) induce or attempt to induce
any employee of the Employer or any of its Affiliates to leave their employment;
(B) in any way interfere with the relationship between the Employer or any of
its Affiliates and any such employee; (C) employ or otherwise engage as an
employee, independent contractor, consultant or otherwise any such employee of
the Employer or any of its Affiliates; or (D) induce or attempt to induce any
customer, supplier, licensee or other Person to cease doing business with the
Employer or any of its Affiliates or in any way interfere with the relationship
between any such customer, supplier, licensee or other business entity and the
Employer and any of its Affiliates, provided that the foregoing restrictions
shall not apply to general solicitations not targeted specifically at employees
of the Employer and its Affiliates.

7.2 Employee understands and agrees that the foregoing restrictions may
substantially limit his or her ability to engage in certain businesses in the
United States and elsewhere during the Restricted Period, but acknowledges and
agrees that Employee will receive sufficiently high remuneration and other
benefits under this Agreement and in connection with the Purchase Agreement to
justify such restrictions. Employee acknowledges and agrees that ABX and
Acquisition would not have entered into the Purchase Agreement and ABX would not
have acquired control of the Employer without Employee entering into this
Agreement and being bound by the restriction contained in this Agreement.
Employee agrees that the restrictions contained in this Article 7 are reasonable
with respect to their duration, geographical area and scope. Employee
acknowledges that money damages would not be a sufficient remedy for any breach
of this Article 7 by Employee, and Employer shall be entitled to enforce the
provisions of this Article 7 through specific performance and injunctive relief
as remedies for such breach or any threatened breach, without any bond or other
security being required. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article 7, but shall be in addition to all
remedies available at law or in equity to Employer, including, without
limitation, the recovery of damages from Employee. Employee acknowledges and
agrees that the restrictions contained in this Article 7 shall apply regardless
of the circumstances surrounding Employee’s termination of employment, including
whether such termination is a Termination for Cause, an Involuntary Termination
or otherwise.

7.3 It is expressly understood and agreed that Employer and Employee consider
the restrictions contained in this Article 7 to be reasonable and necessary to
protect the legitimate business interests of Employer and its Affiliates,
including, as the Closing Date, ABX. Nevertheless, if any of the aforesaid
restrictions are found by a court having jurisdiction to be unreasonable, or
overly broad as to geographic area or time, or otherwise unenforceable, the
parties intend for the restrictions herein set forth to be modified by such
courts so as to be reasonable and enforceable and, as so modified by the court,
to be fully enforced.

ARTICLE 8.

MISCELLANEOUS

8.1 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (a) when personally delivered, (b) when mailed by United States registered
or certified mail, return receipt requested, postage prepaid to the party’s
address set forth below, (c) when sent by a nationally recognized overnight
courier service to the party’s address set forth below, or (d) when sent by
facsimile to the party’s facsimile set forth below:

If to Employer, to:

Cargo Holdings International, Inc.

7100 TPC Drive

Suite 200

Orlando, Florida 32822

Attn: President

Fax: (407) 517-0302

 

9



--------------------------------------------------------------------------------

If to Employee, to the address appearing in the Employer’s personnel records.

Either Employer or Employee may furnish a change of address or other changes in
information set forth above to the other party in writing in accordance
herewith.

8.2 This Agreement shall be governed in all respects by the laws of the State of
Florida excluding any conflict-of-law rule or principle that might refer the
construction of this Agreement to the laws of another State or country.

8.3 No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

8.4 If a dispute arises out of or related to this Agreement, other than a
dispute regarding Employee’s obligations under Article 6 or Article 7, and if
the dispute cannot be settled through direct discussions, then Employer and
Employee agree first to endeavor to settle the dispute in an amicable manner by
mediation, before having recourse to any other Action. Thereafter, if either
party to this Agreement brings legal action to enforce the terms of this
Agreement, the party who prevails in such legal action, whether plaintiff or
defendant, in addition to the remedy or relief obtained in such legal action
shall be entitled to recover its, his, or her expenses incurred in connection
with such legal action, including, without limitation, costs of Court and
attorneys fees. Any reimbursement of expenses by Employer shall be made by no
later than March 15 of the calendar year following the year in which Employee’s
right to reimbursement under this Section 7.5 arises (which shall be no later
than date on which court issues it final decision with respect to the legal
action).

8.5 It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by Applicable Law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any Person
or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the Applicable Law to the fullest extent permitted by Applicable Law. In any
case, the remaining provisions of this Agreement or the application thereof to
any Person or circumstances other than those to which they have been held
invalid or unenforceable shall remain in full force and effect.

8.6 This Agreement shall be binding upon and inure to the benefit of Employer
and any other Person which may hereafter acquire or succeed to all or
substantially all of the business or assets of Employer by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Employee’s
rights and obligations under Agreement hereof are personal and such rights,
benefits, and obligations of Employee shall not be voluntarily or involuntarily
assigned, alienated, or transferred, whether by operation of law or otherwise,
without the prior written consent of Employer.

8.7 This Agreement replaces and merges previous agreements and discussions
pertaining to the following subject matters covered herein: the nature of
Employee’s employment relationship with Employer and the term and termination of
such relationship. This Agreement constitutes the entire agreement of the
parties with regard to such subject matters, and contains all of the covenants,
promises, representations, warranties, and agreements between the parties with
respect such subject matters. Each party to this

 

10



--------------------------------------------------------------------------------

Agreement acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to such
subject matters, which is not embodied herein, and that no agreement, statement,
or promise relating to the employment of Employee by Employer that is not
contained in this Agreement shall be valid or binding. Any modification of this
Agreement will be effective only if it is in writing and signed by each party
whose rights hereunder are affected thereby. Notwithstanding the foregoing,
Employee agrees to amend this Agreement for purposes of avoiding penalties under
Section 409A of the Internal Revenue Code of 1986, as amended, provided that
such amendment does not reduce the net after-tax benefits, taken as a whole, to
Employee, except as provided by law.

8.8 If the Purchase Agreement is terminated at any time prior to the Closing
Date of the merger contemplated by the Purchase Agreement, this Agreement shall,
automatically and without further act of any Party hereto, terminate at the same
time and date as the termination of the Purchase Agreement. No Person shall have
any liability to any other Person by reason of any such termination of this
Agreement pursuant to this Section 8.8.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.

 

CARGO HOLDINGS INTERNATIONAL, INC. By:   /s/ George A. Golder   Its:   Corporate
Secretary This 1st day of November, 2007

 

EMPLOYEE /s/ Peter Fox Peter Fox This 1st day of November, 2007

 

12



--------------------------------------------------------------------------------

EXHIBIT “A”

TO

EMPLOYMENT AGREEMENT

 

Employee Name:    Peter Fox Term:    From the Closing Date until the date that
is two (2) years after the Closing Date. Position:    President Monthly Base
Salary:    $25,700.00

 

CARGO HOLDINGS INTERNATIONAL, INC. By:   /s/ George A. Golder   Its:   Corporate
Secretary This 1st day of November, 2007

 

EMPLOYEE /s/ Peter Fox Peter Fox This 1st day of November, 2007

 

13